
	

115 SRES 606 IS: Expressing the sense of the Senate that the United States condemns all forms of violence against children globally and recognizes the harmful impacts of violence against children. 
U.S. Senate
2018-08-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			August 15, 2018
			Mr. Boozman (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the United States condemns all forms of violence against
			 children globally and recognizes the harmful impacts of violence against
			 children. 
	
	
 Whereas violence against children can take many forms, including sexual violence, physical violence, emotional violence, abuse, neglect, and exploitation;
 Whereas, each year, more than 1,000,000,000 children worldwide are exposed to violence; Whereas, each year, the global economic impact of physical, psychological, and sexual violence against children can be as high as $7,000,000,000,000, which is 8 percent of global gross domestic product (referred to in this preamble as global GDP);
 Whereas the economic costs of— (1)child labor amount to between 2.4 and 6.6 percent of global gross national income annually; and
 (2)child abuse amount to 4 percent of global GDP annually; Whereas, around the world, nearly 1 in 3 adolescent girls between 15 and 19 years of age, or 84,000,000 girls, have been victims of emotional, physical, or sexual violence, which is often perpetrated by individuals the girls know;
 Whereas 1 in 3 girls in the developing world is said to be married before reaching 18 years of age and, of those girls, an estimated 1 in 9 is said to be married before reaching 15 years of age;
 Whereas, according to the United Nations Children's Fund (commonly known as UNICEF), if there is no reduction in the practice of child marriage, the global number of women married in childhood will reach 1,200,000,000 by 2050, which will have devastating global consequences;
 Whereas 246,000,000 boys and girls experience gender-based violence in schools each year; Whereas children with disabilities are 3 to 4 times more likely to experience physical or sexual violence;
 Whereas 168,000,000 children are involved in child labor and 5,500,000 children are subject to forced labor, including in situations of trafficking;
 Whereas nearly 1/2 of the 65,000,000 individuals who, as of the date on which this resolution is adopted, are displaced by conflict and war around the world are children and displacement exposes those children to increased risk of exploitation, violence, and abuse;
 Whereas, according to the United Nations, from 2016 to 2017, verified cases of child recruitment and participation in armed conflict—
 (1)quadrupled in the Central African Republic; (2)doubled in the Democratic Republic of the Congo; and
 (3)persisted at alarming levels in Somalia, South Sudan, the Syrian Arab Republic, and Yemen; Whereas unaddressed exposure to violence disrupts the development of critical brain architecture and other organ structures, leaving children at lifelong risk of disease and reduced potential;
 Whereas studies show toxic stress relating to exposure to violent or dangerous environments becomes damaging to learning, behavior, and health across a lifespan;
 Whereas violence against children can lead to negative health consequences, including injury, noncommunicable and communicable diseases, and poor maternal and child health outcomes;
 Whereas, according to the Organisation for Economic Co-operation and Development, the United States invests 0.5 percent of official development assistance in programs that are designed to prevent and address violence against children and youth;
 Whereas the United States, in coordination with public-private partnerships and other organizations, has endorsed the technical package called INSPIRE: Seven Strategies for Ending Violence against Children (referred to in this preamble as INSPIRE) put forth by the World Health Organization;
 Whereas INSPIRE contains 7 evidence-based strategies to end violence against children that include— (1)implementing and enforcing relevant laws;
 (2)addressing harmful gender and other social norms; (3)creating and sustaining safe communities;
 (4)supporting parents and caregivers; (5)strengthening economic programs relating to reducing violence against children;
 (6)improving access to health services, social welfare, and criminal justice support; and (7)ensuring safe school environments that provide gender-equitable education and social-emotional learning and life skills trainings; and
 Whereas the United States Agency for International Development, the Department of State, the Department of Labor, the Department of Homeland Security, and the Department of Health and Human Services play a critical role in preventing and responding to violence against children and youth: Now, therefore, be it
		
	
 That it is the sense of the Senate that the United States— (1)condemns all forms of violence against children and youth globally, including physical, mental, and sexual violence, neglect, abuse, maltreatment, and exploitation;
 (2)recognizes— (A)the harmful impact that violence against children and youth has on the healthy development of children; and
 (B)the harmful economic impact of violence against children and youth; and (3)should—
 (A)develop and implement a comprehensive and coordinated strategy built on evidence-based practices, including the technical package called INSPIRE: Seven Strategies for Ending Violence against Children put forth by the World Health Organization; and
 (B)adopt common metrics and indicators to monitor progress across Federal agencies to prevent, address, and end violence against children and youth globally.
